Deen, Presiding Judge.
We have no jurisdiction over the subject matter of this appeal, which is a judgment holding appellant in contempt for failure to pay attorney fees made a part of the judgment granting divorce and alimony. Attorney fees are a part of the temporary alimony. Code § 30-202;1 Coleman v. Coleman, 240 Ga. 417, 420 (240 SE2d 870) (1977); Manuel v. Manuel, 239 Ga. 685, 688 (238 SE2d 328) (1977). As such, it is within the constitutional jurisdiction of the Supreme Court, to which we transfer the case. “Any case carried to the . . . Court of Appeals, which belongs to the class of which the other court has jurisdiction, shall, until otherwise provided by law, be transferred to the... Supreme Court.” Code § 2-3104. We recognize the thrust of the motion to dismiss (see Godbold v. Godbold, 245 Ga. 121 (263 SE2d 440) (1980)) but are without jurisdiction to make a final disposition of the case.

Transferred to the Supreme Court.


Sognier, J., concurs. Pope, J., concurs in the judgment only.


 Code § 30-202 was rewritten by Ga. L. 1979, pp. 466,473, but for these purposes remains substantially the same.